DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under Double Patenting / 35 USC 102/103:
Applicant’s Argument: Applicant argues that Wu teaches determining CBR for service data and indicating rate adaptation code block in a bitstream, but fails to teach the amount of n-bit first service data is calculated based on first service frequency information Yn parsed out from a data stream of the first service data sent by a third device as in amended claim 1. Applicant incorporated elements of objected claim 6.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Non-Final Office Action, Examiner objected to claim 6. Applicant incorporated elements of claim 6 into claim 1 but did not incorporate every limitation verbatim from claim 6. Thus the amendment to claim 1 changes the scope of the invention. After an updated search, a new reference is applied that supports amended claim 1 and claim 6 that now depends on amended claim 1. A new grounds of rejection is necessitated with the newly discovered reference. Since Applicant only incorporated claim 6 in part into claim 1 and thus changed the scope of the invention recited in claim 1 and therefore claim 6, this action is Final.
Examiner notes that claim 1 recites a “service frequency” that appears to be, under broadest reasonable interpretation, a bit rate. A bit rate describes an amount of bits within a window i.e. a second. A new reference shows that a bit rate can be estimated from information in a received stream, this being Yn, which is used to calculate a bit rate for a stream of the same received data to be transmitted. 

Applicant’s Argument: Applicant argues that claim 10 is in condition for allowance as amended for similar reasons as claim 1. Wu teaches determining CBR for service data and indicating rate adaptation code block in a bitstream, but fails to teach the amount of n-bit first service data is calculated based on first service frequency information Yn parsed out from a data stream of the first service data sent by a third device as in amended claim 1. Applicant incorporated elements of objected claim 6.
Examiner’s Response: Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. The amendment does not limit the interpretation of claim 10. Claim 10 recites receiving a data stream from a fifth device, including first service frequency information Zn indicating “an amount of n-bit first service data that is sent by the fifth device within a first statistical duration”, and now recites “wherein the amount of n-bit first service data is calculated based on first service frequency information Yn parsed out from the data stream of the first service data sent by the fifth device.” The amended portion claims a calculation of the amount of n-bit first service data based on Yn, but Yn appears to be another variable indicating the same information as Zn as both describe the service frequency information from a fifth device using information parsed out of the received stream. Unlike claim 1, claim 10 already recites receiving the stream and determining Zn, but further recites the stream includes Yn but this value Yn appears to be the same as Zn as interpreted by Examiner. Thus the amendment does not further narrow the claim and the claim is interpreted to mean receiving a data stream, determining first service frequency information Zn which is the same as parsed Yn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 10-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9, 10 of U.S. Patent No. 10623327 in view of Jiang US 20100091794.

Claim 10 of Instant Application
Claim 9, 10 of 10623327
A method for transparently transmitting a service frequency, comprising: receiving, by a fourth device, a data stream of first service data, wherein the data stream of the first service data is sent by a fifth device, the data stream of the first service data comprises a first S/T bit code block, the first 


10. (Original) The method according to claim 9, wherein the FlexE overhead further comprises information indicating a quantity of bit blocks of the CBR service data in a specific FlexE frame period or information indicating a quantity of bits of the CBR service data in the specific FlexE frame period, and wherein deleting the rate adaptation code block comprises deleting the rate adaptation code block in the PCS bitstream according to the information about the quantity of bit blocks or the information about the quantity of bits.


Examiner notes that amended claim 10 does not appear to narrow any limitation. Claim 10 now recites “wherein the amount of n-bit first service data is calculated based on first service frequency 
Although the claims are not identical, Claim 9-10 of 10623327 teaches receiving a data stream to determine header information i.e. de-encapsulation technique that reveals information of a number of blocks sent over a duration. 10623327 teaches decoding but does not expressly teach S/T encoded data however Jiang teaches S/T in ¶0004. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 10623327 to incorporate 64B/66B expressly as Jiang teaches this is a known technique thus it would have been an obvious combination of parts according to known methods to achieve the outcome of obtaining 66B coding blocks adapted for payload bandwidth.
Claims 12 rejected based on claim 9-10 of 10623327 in view of Jiang.

Regarding claim 11, 10623327 does not teach however Jiang teaches The method according to claim 1, wherein the first S/T bit code block is an S/T bit code block identified by O code [¶004-5, see rationale for combination as in claim 10].

Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10623327 in view of Jiang (US 20100091794) and Narayanaswamy et al. (“Narayanaswamy’) (US 20140006549 A1).

Regarding claim 13, claim 3 of 10623327 in view of Jian teaches: The method according to claim 3, wherein the first statistical duration is a first target quantity of transmit times, and the first statistical duration information comprises the first target quantity. Claim 3 of 10623327 in view of Jian teaches a frame period as the duration but does not specify it is a target quantity of clock cycles however Narayanaswamy teaches a time period is comprised of a first target quantity of transmit clock cycles [¶0045 a time period for reading data for egress, time period comprising clock cycles].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 3 of 10623327 in view of Jian such that the time period i.e. duration is comprised of clock cycles. Claim 3 of 10623327 in view of Jian teaches a frame period in which an amount of data is transmitted thus each transmission is a transmit unit but does not indicate a transmit unit is a clock cycle. It would have been obvious to modify Claim 3 of 10623327 in view of Jian such that the duration comprises clock cycles as in ¶0045 as it is an obvious combination of prior art elements according to known techniques to implement Ethernet switches with time periods measured in clock cycles ¶0045. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO/2017/016379 (published 2/2/2017, Examiner citing from US 20180159785 A1 disclosing identical subject matter and hereinafter “Wu”).

Regarding claim 10, Wu teaches:
A method for transparently transmitting a service frequency, comprising: receiving, by a fourth device, a data stream of first service data [¶0124 receiver receives stream of first service data with overhead], wherein the data stream of the first service data is sent by a fifth device, the data stream of the first service data comprises a first S/T bit code block [¶0124-138, data stream sent by transmitter as S/T bit code blocks as ¶0119-121 64B/66B format used], the first S/T bit code block comprises first service frequency information Zn, the first service frequency information Zn is used to indicate an amount of n-bit first service data that is sent by the fifth device within a first statistical duration, [¶0124-138, overhead information include in data stream sent by fifth device in a FlexE frame includes “quantity of bits of CBR service data in a specific FlexE frame period” thus encapsulation includes this information, and S/T bit code block as ¶0119-121 64B/66B format used, wherein the frame period comprises timeslots, the frame period being the statistical duration], wherein the amount of n-bit first service data is calculated based on first service frequency information Yn parsed out from the data stream of the first service data sent by the fifth device [¶0137-138 receiver obtains quantity of bit blocks in the period as specified in the received frame i.e. obtains Yn which is the same as Zn and is able to determine i.e. calculate quantity] a sending frequency of the fifth device is used as a reference for the first statistical duration [¶0124-138, overhead information include in data stream sent by fifth device in a FlexE frame includes “quantity of bits of CBR service data in a specific FlexE frame period” thus encapsulation includes this information used as a reference, wherein the frame period comprises timeslots, the frame period being the statistical duration] and n, S, and T are positive integers [¶0119-121, S and T and n positive integers, ¶0124-136 as n is a number of bits]; and recovering, by the fourth device based on the first service frequency information Zn, a clock corresponding to the first service data [¶0124 receiver recovers original data and a clock ¶0138].

Regarding claim 11, Wu teaches:
The method according to claim 10, wherein the first S/T bit code block is an S/T bit code block identified by O code [Wu ¶0088, ¶0131“For example, O code blocks can be used to identify and transmit overhead”].

Regarding claim 12, Wu teaches:
The method according to claim 10, wherein first statistical duration information is further encapsulated in the first S/T bit code block, and the first statistical duration information is used to indicate the first statistical duration [Wu ¶0124-136, overhead information in a FlexE frame includes “quantity of bits of CBR service data in a specific FlexE frame period” thus encapsulation includes this information, and is used at the receiver for determining quantity of bits in specific duration thus used to indicate statistical duration of a frame period]; and the recovering, by the fourth device based on the first service frequency information Zn, a clock corresponding to the first service data comprises: recovering, by the fourth device based on the first service frequency information Zn and the first statistical duration information, the clock corresponding to the first service data [Wu ¶0124-138, clock recovered at receiver].

Regarding claim 14, Wu teaches:
The method according to claim 10, wherein the method further comprises: receiving, by the fourth device, a data stream of second service data, wherein the data stream of the second service data is sent by the fifth device, the data stream of the second service data comprises a second S/T bit code block, the second S/T bit code block comprises second service frequency information Vm, the second service frequency information Vm is used to indicate an amount of n-bit second service data that is sent by the fifth device within second statistical duration, the sending frequency of the fifth device is used as a reference for the second statistical duration, and m is a positive integer; and recovering, by the fourth device based on the second service frequency information Vm, a clock corresponding to the second service data [Wu ¶0121-136, multiple PHY each including overhead at a specific frequency thus there is a second overhead added, wherein overhead includes the number of bits transmitted within a duration of a 64B/66B, thus since this value is added at multiple different times there is at least a second frequency information Wm based on a duration that is encapsulated into a data stream as in Xn for n-bit for a frame duration, i.e. Wu clearly teaches multiple instances of adding overhead indicating these n-bit per frame duration values thus there is at least a second value Wm in a data stream].

Regarding claim 15, Wu teaches:
the method according to claim 10, wherein the first service frequency information Zn is expressed as Zn=AgFclient/FFlexE, A is a frequency coefficient, Fclient is a service frequency of the fifth service data, and FFlexE is the sending frequency of the fifth device [Wu teaches ¶0124-138, specifically ¶0136, a ratio is indicated as the rate of client data i.e. the service frequency or amount of data per client transmission, and FFlexE data rate i.e. frequency, thus since A is not specified, A may equal 1 and the ratio included in the overhead of Wu is the ratio of client data i.e. frequency of bits in a frame period to FlexE frequency].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5, 8-9, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO/2017/016379 (published 2/2/2017, Examiner citing from US 20180159785 A1 disclosing identical subject matter and hereinafter “Wu”) in view of Schoenblum (US 20030133446 A1).

Regarding claim 1, Wu teaches:
A method for transparently transmitting a service frequency, comprising: 
determining, by a first device, first service frequency information Xn, wherein the first service frequency information Xn is used to indicate an amount of n-bit first service data that is sent by the first device within a first statistical duration, a sending frequency of the first device is used as a reference for the first statistical duration, and n is a positive integer [¶0121 teaches encoding a frame, and ¶0124- 136, a PHY is sent that includes overhead indicating a “quantity of bits of CBR service data in a specific FlexE frame period” the frame period comprising a certain amount of timeslots for the data]; and encapsulating, by the first device, the first service frequency information Xn into a first S/T bit code block, inserting the first S/T bit code block into a data stream of the first service data [¶0124-136, overhead information in a FlexE frame includes “quantity of bits of CBR service data in a specific FlexE frame period” thus encapsulation includes this information, and S/T bit code block as ¶0119-121 64B/66B format used], and sending the data stream of the first service data to a second device, wherein S and T are positive integers [¶0124-136, frame sent including overhead information as receiver obtains information ¶0138].
Wu teaches determining the service frequency but does not teach determining this from a received frame however Schoenblum teaches a switch and performing determining, by a first device, first service frequency information Xn, wherein the first service frequency information Xn is used to indicate an amount of n-bit first service data that is sent by the first device within a first statistical duration, wherein the amount of n-bit first service data is calculated based on first service frequency information Yn parsed out from a data stream of the first service data sent by a third device [Figure 7 teaches a device 600A receiving stream 128 which includes configuration specifying service information i.e. a bit rate which specifies an amount of data per second or statistical duration, and 600A determines this bit rate and calculates transmit bit rate i.e. service frequency Xn based on this Yn parsed out as in ¶0062-63, ¶0069, ¶0094, this stream to another device see ¶0021 a modulator as in Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu such that the determined bit rate of the sent transmission is based on a received stream. Wu teaches determining an output bit rate at a network device and thus it would have been obvious to modify Wu to further include calculating this rate based on a received stream as in Schoenblum in order to transmit a synchronous stream over asynchronous networks ¶0007 and ensure logic for determining bit rate ¶0062.

Regarding claim 2, Wu-Schoenblum teaches:
[Wu ¶0088, ¶0131“For example, O code blocks can be used to identify and transmit overhead”].

Regarding claim 3, Wu- Schoenblum teaches:
The method according to claim 1, wherein first statistical duration information is further encapsulated in the first S/T bit code block, and the first statistical duration information is used to indicate the first statistical duration [Wu ¶0124-138, overhead information in a FlexE frame includes “quantity of bits of CBR service data in a specific FlexE frame period” thus encapsulation includes this information, and is used at the receiver for determining quantity of bits in specific duration of a frame period thus used to indicate statistical duration of a frame period].

Regarding claim 5, Wu- Schoenblum teaches:
The method according to claim 1, wherein the method further comprises: determining, by the first device, the first statistical duration based on a rate of the first service data [Wu ¶0114-115, N timeslots of a frame period are determined based on the rate of the service data, thus the frame period is “determined” here as the duration over which the timeslots are periodically allocated]; 
and wherein the determining, by the first device, the first service frequency information Xn comprises: collecting, by the first device, statistics about the amount of n-bit first service data that is sent within the first statistical duration [Wu ¶0124-138 collect information about number of bits sent in a frame duration].

Regarding claim 8, Wu-Schoenblum teaches:
The method according to claim 1, wherein the method further comprises: 
determining, by the first device, second service frequency information Wm, wherein the second service frequency information Wm is used to indicate an amount of m-bit second service data that is sent by the first device within second statistical duration, the sending frequency of the first device is used as a reference for the second statistical duration, and m is a positive integer; and encapsulating, by the first [Wu ¶0121-136, multiple PHY each including overhead at a specific frequency thus there is a second overhead added, wherein overhead includes the number of bits transmitted within a duration of a 64B/66B, thus since this value is added at multiple different times there is at least a second frequency information Wm based on a duration that is encapsulated into a data stream as in Xn for n-bit for a frame duration, i.e. Wu clearly teaches multiple instances of adding overhead indicating these n-bit per frame duration values thus there is at least a second value Wm in a data stream]. 

Regarding claim 9, Wu-Schoenblum teaches: the method according to claim 1, wherein the first service frequency information Xn is expressed as Xn=AgFclient/FFlexE, A is a frequency coefficient, Fclient is a service frequency of the first service data, and FFlexE is the sending frequency of the first device [Wu teaches ¶0124-138, specifically ¶0133-136, a ratio is indicated as the rate of client data i.e. the service frequency or amount of data per client transmission, and FFlexE data rate i.e. frequency, thus since A is not specified, A may equal 1 and the ratio included in the overhead of Wu is the ratio of client data i.e. frequency of bits in a frame period to FlexE frequency].

Regarding claim 16, Wu teaches:
A device, comprising: a memory, configured to store a program instruction; a communications interface, configured to receive and send data; and a processor, configured to invoke the program instruction stored in the memory to perform [¶0054]: determine, by a first device, first service frequency information Xn, wherein the first service frequency information Xn is used to indicate an amount of n-bit first service data that is sent by the first device within first statistical duration, a sending frequency of the first device is used as a reference for the first statistical duration, and n is a positive integer [¶0121 teaches encoding a frame, and ¶0124- 138, at least one PHY is sent that includes overhead indicating a “quantity of bits of CBR service data in a specific FlexE frame period” the frame period being the duration]; and encapsulate, by the first device, the first service frequency information [¶0124-138,  see ¶0136 overhead information in a FlexE frame includes “quantity of bits of CBR service data in a specific FlexE frame period” thus encapsulation as the sent stream includes this information, and S/T bit code block as ¶0119-121 64B/66B format used], and sending the data stream of the first service data to a second device, wherein S and T are positive integers [¶0124-136, frame sent including overhead information as receiver obtains information ¶0138, S and T being 64, 66].
Wu teaches determining the service frequency but does not teach determining this from a received frame however Schoenblum teaches a switch and performing determining, by a first device, first service frequency information Xn, wherein the first service frequency information Xn is used to indicate an amount of n-bit first service data that is sent by the first device within a first statistical duration, wherein the amount of n-bit first service data is calculated based on first service frequency information Yn parsed out from a data stream of the first service data sent by a third device [Figure 7 teaches a device 600A receiving stream 128 which includes configuration specifying service information i.e. a bit rate which specifies an amount of data per second or statistical duration, and 600A determines this bit rate and calculates transmit bit rate i.e. service frequency Xn based on this Yn parsed out as in ¶0063, ¶0069, ¶0094, this stream to another device see ¶0021 a modulator as in Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu such that the determined bit rate of the sent transmission is based on a received stream. Wu teaches determining an output bit rate at a network device and thus it would have been obvious to modify Wu to further include calculating this rate based on a received stream as in Schoenblum in order to transmit a synchronous stream over asynchronous networks ¶0007 and ensure logic for determining bit rate ¶0062.

Regarding claim 17, Wu- Schoenblum teaches:
The device according to claim 16, wherein the first S/T bit code block is an S/T bit code block identified by O code [Wu ¶0088, ¶0131“For example, O code blocks can be used to identify and transmit overhead”].

Regarding claim 18, Wu -Schoenblum teaches:
The device according to claim 16, wherein the processor is further configured to: determine, by the first device, the first statistical duration based on a rate of the first service data [Wu ¶0114-115, N timeslots of a frame period are determined based on the rate of the service data, thus the frame period is “determined” here as the duration over which the timeslots are periodically allocated]; 
and collect, by the first device, statistics about the amount of n-bit first service data that is sent within the first statistical duration [Wu ¶0121-136 collect information about number of bits sent in a frame duration].

Regarding claim 20, Wu- Schoenblum teaches:
The device according to claim 16, wherein the first service frequency information Xn is expressed as Xn=AgFclient/FFlexE, A is a frequency coefficient, Fclient is a service frequency of the first service data, and FFlexE is the sending frequency of the first device [Wu teaches ¶0124-138, specifically ¶0136, a ratio is indicated as the rate of client data i.e. the service frequency or amount of data per client transmission, and FFlexE data rate i.e. frequency, thus since A is not specified, A may equal 1 and the ratio included in the overhead of Wu is the ratio of client data i.e. frequency of bits in a frame period to FlexE frequency].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO/2017/016379 (published 2/2/2017, Examiner citing from US 20180159785 A1 disclosing identical subject matter and hereinafter “Wu”) in view of Schoenblum (US 20030133446 A1) and Narayanaswamy et al. (“Narayanaswamy”) (US 20140006549 A1).

Regarding claim 4, Wu-Schoenblum teaches:
The method according to claim 3, wherein the first statistical duration is a first target quantity of transmit times, and the first statistical duration information comprises the first target quantity [Wu ¶0124-136 frame period is a duration considered target quantity of time].
[¶0045 a time period for reading data for egress, time period comprising clock cycles].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu such that the time period i.e. duration is comprised of clock cycles. Wu teaches a frame period in which an amount of data is transmitted thus each transmission is a transmit unit but does not indicate a transmit unit is a clock cycle. It would have been obvious to modify Wu such that the duration comprises clock cycles as in ¶0045 as it is an obvious combination of prior art elements according to known techniques to implement Ethernet switches with time periods measured in clock cycles ¶0045.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO/2017/016379 (published 2/2/2017, Examiner citing from US 20180159785 A1 disclosing identical subject matter and hereinafter “Wu”) in view of Narayanaswamy et al. (“Narayanaswamy”) (US 20140006549 A1).

Regarding claim 13, Wu teaches:
The method according to claim 12, wherein the first statistical duration is a first target quantity of transmit times, and the first statistical duration information comprises the first target quantity [Wu ¶0124-136 frame period is a duration considered target quantity of time].
Wu teaches a frame period as the duration but does not specify it is a target quantity of clock cycles however Narayanaswamy teaches a time period is comprised of a first target quantity of transmit clock cycles [¶0045 a time period for reading data for egress, time period comprising clock cycles].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu such that the time period i.e. duration is comprised of clock cycles. Wu teaches a frame period in which an amount of data is transmitted thus each transmission is a transmit unit but does not indicate a transmit unit is a clock cycle. It would have been obvious to modify Wu such that the duration comprises clock cycles as in ¶0045 as it is an obvious combination of prior art elements .

Claim 6-7, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO/2017/016379 (published 2/2/2017, Examiner citing from US 20180159785 A1 disclosing identical subject matter and hereinafter “Wu”) in view of Schoenblum (US 20030133446 A1) and Jiang et al. (“Jiang”) (US 20090190595 A1).

Regarding claim 6, Wu-Schoenblum teaches:
The method according to claim 1, wherein the method further comprises: receiving, by the first device, the data stream of the first service data, wherein the data stream of the first service data is sent by the third device, and parsing out the first service frequency information Yn from a second code block of the data stream of the first service data  [Schoenblum Figure 7 teaches a device 600A receiving stream 128 which includes configuration specifying service information i.e. a bit rate which specifies an amount of data per second or statistical duration, and 600A determines this bit rate and calculates transmit bit rate i.e. service frequency Xn based on this Yn parsed out as in ¶0063, ¶0069, ¶0094, this stream to another device see ¶0021 a modulator as in Figure 1]; and wherein the determining, by the first device, the first service frequency information Xn comprises: calculating, by the first device based on the first service frequency information Yn, the amount of n-bit first service data that is sent within the first statistical duration, to obtain the first service frequency information Xn  [Schoenblum Figure 7 teaches a device 600A receiving stream 128 which includes configuration specifying service information i.e. a bit rate which specifies an amount of data per second or statistical duration, and 600A determines this bit rate and calculates transmit bit rate i.e. service frequency Xn based on this Yn parsed out as in ¶0063, ¶0069, ¶0094, this stream to another device see ¶0021 a modulator as in Figure 1].
This embodiment of Wu-Schoenblum teaches receiving a stream and Wu teaches S/T streams but not receiving a S/T stream however Jiang teaches a received stream may be S/T e.g. 64B/66B as in ¶0033, ¶0075-78 Figure 8 where S/T stream is received.


Regarding claim 7, Wu-Schoenblum teaches:
The method according to claim 6, wherein the first statistical duration information is further encapsulated in the second S/T bit code block, and the first statistical duration information is used to indicate the first statistical duration [Schoenblum Figure 7 teaches a device 600A receiving stream 128 which includes configuration specifying service information i.e. a bit rate thus specifying a statistical duration for example a bit rate being bits per second, wherein the statistical duration is the second in defining the rate, see rationale for combination as in claim 6 and 1].

Regarding claim 19, Wu-Schoenblum teaches:
The device according to claim 16, wherein the processor is configured to: receive, by the first device, the data stream of the first service data, wherein the data stream of the first service data is sent by the third device, and parsing out the first service frequency information Yn from a second block of the data stream of the first service data  [Schoenblum Figure 7 teaches a device 600A receiving stream 128 which includes configuration specifying service information i.e. a bit rate which specifies an amount of data per second or statistical duration, and 600A determines this bit rate and calculates transmit bit rate i.e. service frequency Xn based on this Yn parsed out as in ¶0063, ¶0069, ¶0094, this stream to another device see ¶0021 a modulator as in Figure 1 see rationale for combination as in claim 16]; and wherein the determining, by the first device, the first service frequency information Xn comprises: calculating, by the first device based on the first service frequency information Yn, the amount of n-bit first service data that is sent within the first statistical duration, to obtain the first service [Schoenblum Figure 7 teaches a device 600A receiving stream 128 which includes configuration specifying service information i.e. a bit rate which specifies an amount of data per second or statistical duration, and 600A determines this bit rate and calculates transmit bit rate i.e. service frequency Xn based on this Yn parsed out as in ¶0063, ¶0069, ¶0094, this stream to another device see ¶0021 a modulator as in Figure 1].
This embodiment of Wu-Schoenblum teaches receiving a stream and Wu teaches S/T streams but not receiving a S/T stream however Jiang teaches a received stream may be S/T e.g. 64B/66B as in ¶0033, ¶0075-78 Figure 8 where S/T stream is received.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the stream as in Wu-Schoenblum is S/T encoding. Wu teaches the sent stream is S/T and Schoenblum teaches receiving a stream to determine the a bit rate of a subsequent stream and it would have been obvious to modify Wu-Schoenblum by specifying receiving the stream which is a S/T stream as in Jiang who teaches this encoding is widely used in high-speed transmission such that it would have been an obvious combination of prior art elements according to known techniques ¶0004.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478